Blackford, J.
Scire facias in favour of Richardson and another against M‘Manus and Chess on a justice’s transcript to have execution, &c. The sheriff returned the writ served on M‘Manus, and “not found” as to Chess. Judgment against the defendants for the sum of, &c., and that execution issue against their goods and chattels, lands and tenements.
The defendants in error have moved this Court to amend the judgment, the adverse party agreeing that if the amendment could be made by the Circuit Court, it might be made in the Supreme Court. The amendment proposed is, that the judgment be so altered as to be against M‘Manus alone. We think the error in the entry of the judgment is shown by the proceedings previous to the judgment, to be a clerical one, and that it is therefore amendable. In ejectment, if the judgment be entered “ that the plaintiff recover the damages and costs,” omitting that he recover his term, it may be amended éven after error brought. 2 Viner’s Abr. 310.— Fite v. Doe, 1 Blackf. 127. So, where judgment is entered against an administrator de bonis propriis, when it should be against the goods of the intestate, it may be amended after error brought. Short v. Coffin, 5 Burr. 2730. — King v. Anthony, 2 Blackf. 131. These are similar cases to the one before us. The motion is sustained.

Per Curiam.

The amendment having been made, the judgment is affirmed.